           Case 1:18-cv-06435-ALC Document 13 Filed 10/27/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
                                                                                      10/27/2020
ROSADO,                                                               :
                                                                      :
                                            Petitioner,               :
                                                                      :   1:18-cv-06435-ALC
                 -against-                                            :
                                                                      :   OPINION AND ORDER
YELICH,                                                               :
                                                                      :
                                            Respondent.               :
                                                                      :
--------------------------------------------------------------------- x
ANDREW L. CARTER, JR., District Judge:

         The Court now considers a petition for writ of habeas corpus, wherein Petitioner Froilan

Rosado contends his conviction for Sex Trafficking, as defined in New York Penal Law §

230.34(5)(a), was not supported by legally sufficient evidence. In particular, Rosado contends

there was insufficient evidence to support a verdict that he compelled a woman to engage in

prostitution under the threat of physical violence, one of the elements of Penal Law § 230.34(5)(a).

For the reasons that follow, this petition is DENIED.

                                                    BACKGROUND

         Rosado was arrested as part of a prostitution sting on December 19, 2014. An undercover

police officer called Rosado’s cellphone in response to an ad that had been posted online and

booked an appointment with a woman who worked as a prostitute, Rhinette Guerrero. Rosado

drove Guerrero to a hotel, where she met the undercover officer, who offered her money for sex

and also asked her for cocaine. Guerrero phoned Rosado, who told the undercover officer that he

could get him cocaine. Both Guerrero and Rosado were arrested.

         A New York County grand jury charged Petitioner with Sex Trafficking (Penal Law §

230.34(5)(a)) and two counts of Promoting Prostitution in the Third Degree (Penal Law §

                                                              1
         Case 1:18-cv-06435-ALC Document 13 Filed 10/27/20 Page 2 of 6




230.25(1), (2)). The Sex Trafficking charge required the prosecution to show “that on or about

November 15, 2014, to on or about December 19, 2014, . . . Rosado advanced or profited from

prostitution”; that he “did so by using force or by engaging in any scheme, plan, or pattern to

compel or induce” Guerrero “to engage in or to continue to engage in prostitution activity, by

means of instilling a fear [in her] that if the demand was not complied with, [Rosado] or another

would cause physical injury, serious physical injury, or death to [Guerrero]”; and that Rosado “did

so intentionally”. ECF No. 11-2., Trial Transcript (“Tr. 2”) 1029-30.

       On September 15, 2015, following a jury trial, Petitioner was convicted as charged. He was

sentenced, as a second felony offender, to an aggregate prison term of 7 to 14 years. Rosado

appealed the conviction, arguing he was improperly convicted of Sex Trafficking because the

evidence “failed to show that he used any force to compel Ms. Guerrero to commit acts of

prostitution”, that his “right to an impartial jury was compromised when the court denied his

request for a jury inquiry after there was evidence of premature deliberations”, and that “in the

event [his] [S]ex [T]rafficking conviction was not reversed, his sentence for that count should be

lowered in the interest of justice”. ECF No. 10, SR086-87. On January 9, 2018, the Appellate

Division, First Department, affirmed the judgment of conviction, and the New York Court of

Appeals denied leave to appeal. People v. Rosado, 157 A.D.3d 465 (1st Dep't), lv. denied, 31

N.Y.3d 1017 (2018).

       In affirming the conviction for Sex Trafficking, the First Department concluded:

               The verdict was supported by legally sufficient evidence and was not against the
       weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no
       basis for disturbing the credibility determinations of the jury. The evidence amply
       supported all of the elements of [S]ex [T]rafficking, including the requisite forcible
       compulsion (see Penal Law § 230.34 [5] [a]). One of the prostitutes who worked for

                                                    2
          Case 1:18-cv-06435-ALC Document 13 Filed 10/27/20 Page 3 of 6




       [Rosado] testified that he grabbed her by the throat when she refused to meet with a client
       she thought was an undercover police officer. She testified that she only went on the call
       because she feared [Rosado] would harm her if she did not obey him. Rosado, 66 N.Y.S.3d
       at 443.
The testimony regarding force to which the First Department refers was given by Guerrero. She

testified that on an evening in late November or early December, prior to the one on which she and

Rosado were arrested, she went to a call with Rosado at Pelham Garden Hotel, located in the

Bronx. Guerrero felt “iffy” about the call because she suspected it was the police. ECF No. 11-1,

Trial Transcript (“Tr. 1”) 507-08. She testified that after she told Rosado she did not want to go to

the call, “he forced [her] to go in there” by placing his hands on her throat while saying “you

wanted to go get money, go get money”. Tr. 1 508. Guerrero testified that she got out of the car

because she was worried that Rosado, whose hands were on her throat, was going to “squeeze her

throat”, Tr. 1 519, but he “let [her] leave the car”, Tr. 1 509. She was “scared at this point” and

“went to the call and [] did what [she] had to do.” Tr. 1 509. Guerrero gave Rosado half of the

money she was paid for having sex at that call. Tr. 1 510. Guerrero further testified that she

“continue[d] to work for the [Rosado] after that” and was “scared of him” “especially when he

was on coke”, as which time she described him as “crazy, always bitching, moody”. Tr. 1 510.

       In July 2018, Rosado, pro se, filed the instant petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. This petition advances the three arguments Rosado presented on direct appeal:

(1) his conviction for Sex Trafficking was not supported by legally sufficient evidence and was

against the weight of the evidence; (2) the trial court violated his due process rights by failing to

question the jurors about whether they had engaged in preliminary deliberations; and (3) his

sentence was excessive and should be reduced in the interest of justice. ECF No. 1 ¶ 12. On

September 24, 2018, Respondent filed an opposition countering that Petitioner's legal sufficiency


                                                     3
          Case 1:18-cv-06435-ALC Document 13 Filed 10/27/20 Page 4 of 6




challenge should be denied because the Appellate Division reasonably applied clearly established

Supreme Court law in rejecting the claim and Petitioner's remaining claims should be denied

because they are not cognizable in a federal habeas proceeding. ECF No. 9-1 at 3. On reply,

Petitioner conceded that his second and third claims for relief are not cognizable but continued to

press his first insufficiency of the evidence argument. ECF No. 12 at 4-5. The Court will therefore

consider this claim.

                                         STANDARD OF REVIEW

        “In a challenge under 28 U.S.C. § 2254 to the evidentiary sufficiency of a state criminal

conviction, [a court] review[s] the evidence in the light most favorable to the State and the

applicant is entitled to habeas corpus relief only if no rational trier of fact could find proof of guilt

beyond a reasonable doubt based on the evidence adduced at trial.” Ponnapula v. Spitzer, 297 F.3d

172, 179 (2d Cir. 2002) (citing Jackson v. Virginia, 443 U.S. 307 (1979)). In addition to “crediting

every inference that could have been drawn in the government's favor”, a court must also “defer[]

to the jury's assessment of witness credibility, and its assessment of the weight of the evidence."

United States v. Vilar, 729 F.3d 62, 91 (2d Cir. 2013) (citing United States v. Chavez, 549 F.3d

119, 124 (2d Cir. 2008)). “Petitioner bears a ‘very heavy burden’ in convincing a federal habeas

court to grant a petition on the grounds of insufficient evidence.” Ponnapula, 297 F.3d at 179

(citing Quirama v. Michele, 983 F.2d 12, 14 (2d Cir.1993) ).

                                                DISCUSSION

        Crediting every inference that could have been drawn in the government's favor and

deferring to the jury's assessment of witness credibility, and its assessment of the weight of the

evidence, this Court concludes Rosado’s conviction was supported by legally sufficient evidence.


                                                       4
          Case 1:18-cv-06435-ALC Document 13 Filed 10/27/20 Page 5 of 6




       When considering the sufficiency of the evidence of a state conviction "[a] federal court

must look to state law to determine the elements of the crime." Ponnapula, 297 F.3d at 179

(quoting Quartararo v. Hanslmaier, 186 F.3d 91, 97 (2d Cir. 1999), cert. denied, 528 U.S. 1170

(2000)). N.Y. Penal Law § 230.34(5) provides, in relevant part, that “[a] person is guilty of [S]ex

[T]rafficking if he or she intentionally advances or profits from prostitution by. . . using force or

engaging in any scheme, plan or pattern to compel or induce the person being patronized to engage

in or continue to engage in prostitution activity by means of instilling a fear in the person being

patronized that, if the demand is not complied with, the actor or another will do one or more of the

following: (a) cause physical injury, serious physical injury, or death to a person. . . .”


       This Court agrees with the First Department’s conclusion that there is sufficient evidence

for Rosado’s conviction for Sex Trafficking. Rosado’s contention seems to be that the evidence

showed only consensual prostitution and did not support the jury’s finding that Rosado used force

to compel Guerrero to engage in prostitution. However, this argument disregards testimony from

Guerrero that described her engaging in sex for pay on threat of use of force during the period for

which Rosado was convicted of Sex Trafficking. Specifically, Guerrero testified that sometime in

late November or early December she went with Rosado to the Pelham Garden Hotel to meet a

client; that she did not want to engage in sex for pay at the Pelham Garden Hotel; that when she

expressed this to Guerrero, he put his hands on her throat and said “you wanted to go get money,

go get money”; that she exited the car for fear he would squeeze her throat; that she felt scared so

she “did what she had to do” and had sex for pay; and that she gave Rosado a portion of the

proceeds. Guerrero also testified that she continued to work for Rosado after his incident and was

“scared of him”, especially when he used cocaine. This testimony from Guerrero is sufficient




                                                      5
          Case 1:18-cv-06435-ALC Document 13 Filed 10/27/20 Page 6 of 6




evidence for the jury’s verdict that Rosado used force to compel Guerrero to engage in prostitution

and is guilty of Sex Trafficking.

       Petitioner highlights various issues that appear to invite the Court to consider Guerrero’s

credibility, including her difficult childhood, drug use, subsequent history of prostitution, and

concern with being prosecuted herself. However, “assessments of the weight of the evidence or

the credibility of witnesses are for the jury and not grounds for reversal on appeal. . . .” Maldonado

v. Scully, 86 F.3d 32, 35 (2d Cir. 1996) (citing Rosa, 11 F.3d at 337; United States v. Parker, 903

F.2d 91, 97 (2d Cir.), cert. denied, 498 U.S. 872, 112 L. Ed. 2d 158, 111 S. Ct. 196 (1990)). A

"federal habeas corpus court faced with a record of historical facts that supports conflicting

inferences must presume—even if it does not affirmatively appear in the record—that the trier of

fact resolved any such conflicts in favor of the prosecution, and must defer to that resolution."

Wheel v. Robinson, 34 F.3d 60, 66 (2d Cir. 1994) (quoting Jackson, 443 U.S. at 326). Here, the

Court is required to presume that the jury incorporated any complicating evidence in its

determination that Rosado is indeed guilty of Sex Trafficking.

                                              CONCLUSION

       For the reasons above, this petition for habeas corpus is DENIED.

SO ORDERED.
Dated:   New York, New York
         October 27, 2020

                                               ____________________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge




                                                      6
